           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

DAVID EARL COTTON, JR.,
    Plaintiff,

vs.                                                 Case No.: 3:19cv1988/LAC/EMT


JONATHAN ROCKETT, et al.,
     Defendants.
__________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated December 18, 2019 (ECF No. 10). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The chief magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this order.

      2. Plaintiff’s claims are DISMISSED WITH PREJUDICE for failure to

         state a claim upon which relief can be granted.
                                                                         Page 2 of 2

      3. The clerk is directed to enter judgment accordingly and close the

         file.

      DONE AND ORDERED this 15th day of January, 2020.




                               s /L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1988/LAC/EMT
